Citation Nr: 9912723	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of left 
hip strain.

3.  Entitlement to service connection for atopic dermatitis, 
or, in the alternative, for undiagnosed illness manifested by 
skin rashes.

4.  Entitlement to a compensable disability rating for 
multiple joint pain, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
August 1991, with additional unverified periods of inactive 
service.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from January to July 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for hypertension, residuals of left hip 
strain, and skin rashes, including atopic dermatitis.  That 
decision also granted service connection for multiple joint 
pain, with assignment of a zero percent (noncompensable) 
disability rating.  The appellant's claims file is now under 
the jurisdiction of the RO in Montgomery, Alabama.

The February 1997 rating decision also denied service 
connection for allergic rhinitis with bilateral inferior 
turbinate hypertrophy.  The veteran filed a notice of 
disagreement on this issue and was provided a statement of 
the case including this issue.  See 38 C.F.R. §§ 19.29, 
19.30, and 20.201 (1998).  This issue was certified by the RO 
as on appeal to the Board, and the veteran's local 
representative addressed this issue.  However, this issue is 
not before the Board.  The veteran specifically delineated in 
his substantive appeal the issues he wished to appeal, and 
this issue was not listed.  The Statement of Accredited 
Representation in Appealed Case was dated in May 1998 and was 
therefore received after expiration of the one-year period 
within which an appeal must be perfected.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b) (1998).  Therefore, this 
issue is not before the Board, as the veteran did not file a 
substantive appeal with respect to this issue.  


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of these claims.  In his substantive 
appeal, the veteran stated that the RO had not acknowledged 
or considered lay statements from his wife, relatives, and 
friends, which provided details about his claims.  There are 
no lay statements associated with the claims file.  The RO 
should attempt to locate this evidence or, if it cannot be 
found, provide the veteran an opportunity to submit this 
evidence.

Also, the veteran claims that he was treated for hypertension 
with medication while in the Persian Gulf.  The service 
medical records show that he reported in July 1991 that he 
had recently taken blood pressure medication and had been off 
it for three months.  This evidence indicates the 
plausibility that the veteran was treated for hypertension 
during his period of active service, but there are no 
corroborating treatment records.  The RO should ensure, 
through all appropriate sources, that the veteran's complete 
service medical records have been obtained.

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
service medical records from all 
appropriate sources, including the 
National Personnel Records Center and his 
National Guard unit.  Associate all 
requests and records received with the 
claims file.

2.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Tuscaloosa, Alabama, from December 1995 
to the present.  

3.  Attempt to locate lay statements 
submitted by the veteran in support of 
his claims.  If the RO is unable to 
locate any such evidence, tell the 
veteran that the lay statements 
referenced in his substantive appeal are 
not associated with his claims file and 
provide him an opportunity to resubmit 
this evidence, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

4.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



